DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/12/2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant presents amendments to claims 1, 8 and 15.  All amendments have been fully considered.
Appplicant’s amendments are sufficient to overcome the previously cited combination of references relied upon as the basis for the rejections under 35 U.S.C. 103. Specifically, the Gudorf reference can no longer be used as the primary reference. Therefore, a new search was conducted to identify prior art in light of the added subject matter to the claims.  A new rejection is provided below.

Response to Arguments
Applicant presents arguments regarding claims 1, 8, and 15.  All arguments have been fully considered.
Examiner agrees that considering the additional clarification of the claim elements, the Gudorf reference can no longer be applied as a primary reference.  Therefore, a new combination of references is required to reject the amended claims.  As mentioned above, a new search was conducted and a new combination of references is presented below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–2, 8–9 ,15–16 rejected under 35 U.S.C. 103 as being unpatentable over Grigg (US 2015/0227727 A1, published Aug. 13, 2015) in view of Brudnicki (2012/0123935 A1, published May 17, 2012) in view of Fitch (US 2015/0365394 A1, published Dec. 17, 2015).
Regarding claims 1, 8 and 15, Grigg discloses: a method for authenticating user credentials, the method comprising: receiving, from a user device, a request for access to a service that requires valid user credentials (the authentication requirements module 318 is configured to receive a request 320 from a mobile communications device for a user to perform a function, such as access a network-based service 334 that requires user authentication 322. Grigg ¶ 0087.), determining, based on the received request, which aspect of a user credential [from one of the plurality of user credentials stored in the electronic wallet application] that is to be satisfied to grant access to the requested service (in response to receiving the request, the module determines an attribute related to the function requiring access, including the type of service being accessed or type of transaction being conducted 346, the time of the access request or transaction 350 or the amount of the transaction 352. Grigg ¶¶ 0088–0089. Upon determining the attributes related to the function 326, the module determines where along an authentication continuum 328 to determine the authentication requires/credentials 332 required for user to perform the function requested. Grigg ¶ 0090.), wherein the aspect of the user credential is a portion of the user credential [that is stored in the electronic wallet application] (each level of authentication is predetermined based on different authentication requirement criteria including a partial authentication level. Grigg ¶ 0092. The partial authentication requirements/credentials amounts to some but less than full credentials to access the service, such as a less complex passcode like a four digit Personal Identification Number. Grigg ¶ 0093. If full authentication credentials (i.e., standard credentials normally required to access the service) comprise a user ID, passcode and identification of a predetermined site key, partial credentials may be limited to user ID or the passcode or a less complex passcode. Grigg ¶ 0068.); transmitting, to the user device, a request for information related to the aspect of the user credential (in response to determining the authentication requirements, the user is requested to provide the determined authentication requirements. Grigg ¶ 0011.); receiving, from the user device, information related to the aspect of the user credential [that was stored in the electronic wallet application executing on the user device] (the user is provided access to the service in response to the user providing the determined authentication requirements/credentials. Grigg ¶ 0011.), and in response to determining that the aspect of the user credential has been satisfied, granting access to the service (the user is provided access to the service in response to the user providing the determined authentication requirements/credentials. Grigg ¶ 0011.).  
Grigg does not disclose: wherein a plurality of user credentials issued by one or more credential issuing devices are stored in an electronic wallet application executing on the user device; a plurality of user credentials stored in the electronic wallet application executing on the user device; receiving information from the electronic wallet application executing on the user device.
However, Brudnicki does disclose: wherein a plurality of user credentials issued by one or more credential issuing devices are stored in an electronic wallet application executing on the user device (portable communication device contains an electronic wallet application used to store a plurality of credentials. Brudnicki ¶¶ 0040–0041.); a plurality of user credentials stored in the electronic wallet application executing on the user device (portable communication device contains an electronic wallet application used to store a plurality of credentials. Brudnicki ¶¶ 0040–0041.); receiving information from the electronic wallet application executing on the user device (based upon user’s preset preferences the application determined which credential to use for the transaction. Brudnicki ¶¶ 0010, 0067, and 0069.); 
Therefore, it would have been prima facie obvious to one of ordinary skill in the part prior to the effective filing date of the claimed invention to modify the determining of the level of partial access credentials required based upon an assessed authentication level from an assessment of the state of the user device of Grigg with storing a plurality of user credentials in a user device app-based electronic wallet based upon the teachings of Brudnicki. The motivation being the ease and security to facilitate electronic user transactions. Brudnicki ¶ 0003.
Grigg in view of Brudnicki does not disclose: wherein the information has been signed using a key associated with the user device; verifying the key used to sign the information by the user device; in response to verifying the key used to sign the information, determining whether the aspect of the user credential has been satisfied based on the received information.
However, Fitch does disclose: wherein the information has been signed using a key associated with the user device (a client device signs a request using a key. Fitch ¶ 0012. The request includes a client token that establishes the user identity. Fitch ¶ 0012.); verifying the key used to sign the information by the user device (the recipient uses the stored shared secret to authenticate the identity of the sender. Fitch ¶ 0012.); in response to verifying the key used to sign the information, determining whether the aspect of the user credential has been satisfied based on the received information (the received token can be decrypted to provide identity information from the request. Fitch ¶ 0026.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the part prior to the effective filing date of the claimed invention to modify the determining of the level of partial access credentials required based upon an assessed authentication level from an assessment of the state of the user device of Grigg with sharing credential information protected by signing shared credentials with a key associated with the sending device based upon the teachings of Fitch. The motivation being to protect the communication of shared authentication information and verify the parties involved in the communication. Fitch ¶ 0002.
Regarding claims 2, 9, and 16, Grigg in view of Brudnicki in view of Fitch discloses the limitations of claims 1, 8, and 15, respectively, further comprising inhibiting access to the service in response to determining that the aspect of the user credential has not been satisfied (the user is provided access to the service in response to the user providing the determined authentication requirements/credentials. Grigg ¶ 0011. If the user is provided access contingent on the user providing appropriate credentials, not satisfying this requirement would result in the user being inhibited from access.).

Claims 3, 10, 17 rejected under 35 U.S.C. 103 as being unpatentable over Grigg in view of Brudnicki in view of Fitch in view of Gennermann (US 2017/0096123 A1, published Apr. 6, 2017).
Regarding claims 3, 10, and 17, Grigg in view of Brudnicki in view of Fitch discloses the limitations of claims 1, 8, and 15, respectively. Grigg in view of Brudnicki in view of Fitch does not disclose: wherein granting access to the service comprises actuating a lock to grant access to a location.
However, Gennermann does disclose: wherein granting access to the service comprises actuating a lock to grant access to a location (access control by means of verification of identity applied to the vehicle door unlocking. Gennermann ¶¶ 0047 and 0050.).  
Therefore, it would have been prima facie obvious to one of ordinary skill in the part prior to the effective filing date of the claimed invention to modify the determining of the level of partial access credentials required based upon an assessed authentication level from an assessment of the state of the user device of Grigg with granting access to service being actuating a lock to access a location based upon the teachings of Gennermann. The motivation being to allow for electronic ID transmission and verification for vehicle keyless entry. Gennermann ¶ 0003.

Claims 4, 11, 18 rejected under 35 U.S.C. 103 as being unpatentable over Grigg in view of Brudnicki in view of Fitch in view of Kote (US 2017/0300901 A1, published Oct. 19, 2017).
Regarding claims 4, 11, and 18, Grigg in view of Brudnicki in view of Fitch discloses the limitations of claims 1, 8 and 15, respectively. Grigg in view of Brudnicki in view of Fitch does not disclose: wherein verifying the key used to sign the information comprises querying an auditable ledger.
However, Kote does disclose: wherein verifying the key used to sign the information comprises querying an auditable ledger (public ledger-based authentication of the generated user identification-based key. Kote ¶ 0017.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the part prior to the effective filing date of the claimed invention to modify the determining of the level of partial access credentials required based upon an assessed authentication level from an assessment of the state of the user device of Grigg with a system for authenticating an issued personal key based upon the logging of the key in a public ledger based upon the teachings of Kote. The motivation being to incorporate a public ledger for authentication in an online or mobile payment system. Kote ¶ 0001.

Claims 5, 12, 19 rejected under 35 U.S.C. 103 as being unpatentable over Grigg in view of Brudnicki in view of Fitch in view of Gudorf (US 2006/0259778 A1, published Nov. 16, 2006).
Regarding claims 5, 12, and 19, Grigg in view of Brudnicki in view of Fitch discloses the limitations of claims 1, 8, and 15, respectively. Grigg in view of Brudnicki in view of Fitch does not disclose: wherein the aspect of the user credential is an age of a user of the user device.
However, Gudorf does disclose: wherein the aspect of the user credential is an age of a user of the user device (providing age data in response to the request for the age data of the user. Gudorf ¶ 0007.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the part prior to the effective filing date of the claimed invention to modify the determining of the level of partial access credentials required based upon an assessed authentication level from an assessment of the state of the user device of Grigg with selected an aspect of the user credential being an age of the user based upon the teachings of Gudorf. The motivation being to control permission to provide information to a user to ensure a child is older than a particular age. Gudorf ¶ 0007.

Claims 6–7, 13–14, 20–21 rejected under 35 U.S.C. 103 as being unpatentable over Grigg in view of Brudnicki in view of Fitch in view of Atzmony (US 7,945,776 B1, issued May 17, 2011).
Regarding claims 6, 13, and 20, Grigg in view of Brudnicki in view of Fitch discloses the limitations of claims 1, 8, and 15, respectively. Grigg in view of Brudnicki in view of Fitch does not disclose: wherein the information related to the aspect of the user credential received from the user device comprises a portion of a user credential issued to the user device by a second user device.
However, Atzmony does disclose: wherein the information related to the aspect of the user credential received from the user device comprises a portion of a user credential issued to the user device by a second user device (receiving an encrypted passphrase comprising separate portions with a one-way encoded portion used to match with the second portion to determine validity. Atzmony 2:20–48.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the part prior to the effective filing date of the claimed invention to modify the determining of the level of partial access credentials required based upon an assessed authentication level from an assessment of the state of the user device of Grigg with a user credential comprises a portion of a user credential issued by a second device based upon the teachings of Atzmony. The motivation being to providing additional security to exchanged credentials to protect against the theft of an encryption key. Atzmony 2:1–11.
Regarding claims 7, 14, and 21, Grigg in view of Brudnicki in view of Fitch in view of Atzmony discloses the limitations of claims 6, 13, and 20, respectively, wherein the portion of the user credential comprises permission for a user of the user device to access a location specified by the second user device (the passphrase is generated by a second device and issued for the purpose of access to a location being a specific storage device. Atzmony 11:3–14.).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANCE M LITTLE whose telephone number is (571) 270-0408.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VANCE M LITTLE/Examiner, Art Unit 2493